Title: From George Washington to William Livingston, 12 January 1782
From: Washington, George
To: Livingston, William


                  
                     Dear Sir
                     Philadelphia 12th-13 January 1782
                  
                  On receiving Your Excellency’s favor of the 1st instant by Lord Stirling, I immediately set about making the necessary enquiry respecting the post said to be taken by the Enemy near Egg Harbour, and had I found the report well grounded, I should have concerted measures to have dislodged them—From the best information I have been able to obtain: particularly from General Forman who is now in Town, no lodgment ever was made upon Osburns Island or at any other place.  A constant intercourse is carried on by Water between the Refugees and the Inhabitants, but that, no force which I could spare would prevent, as they would, if kept out of one inlet, make use of another for their purpose—It is in vain to expect that pernicious and growing traffic will ever be stopped, untill the States pass laws against it, making the penalty, death.  This I long ago foresaw and recommended.  We are I believe the only nation who suffer their people to carry on a commerce with the enemy in time of War.
                  It is a pity but that Villain Moody would be apprehended lurking in the Country, in a manner that would bring him under the description of a Spy.  When he was taken before, he was in Arms—in his proper uniform—with a party—and had his Commission in his packet—It was, therefore, a matter of great doubt whether he could be considered otherwise than a prisoner of War—It was said he had been inlisting men in the Country but no proof of the kind ever appeared.  I have the honor to be With great and Respect Your Excellency’s Most Obedt servant
                  Go: Washington
                  
                     P.S. 13th
                     I have recd Your Excellency’s favour of the 11th by Colonel Laurence who confirms the accounts I had of the situation of matters upon the Coast, and adds, that an adequate water force can alone remove the evil.  I am obliged by Your information respecting the intended attempt upon the Mail, which I think probable—I shall give notice of it to the post Master and to public Bodies that they may be carefull how they send dispatches of consequence by the post.  An Escort of Horse already travels with the post Rider from Kings ferry to Morristown which was thought the most dangerous stage.
                  
                  
               